Exhibit 10.56

 

LOGO [g265338ex1056header.jpg]

 

LOGO [g265338ex1056pg001a.jpg]  

Services Agreement

 

LOGO [g265338ex1056pg001b.jpg]

THIS AGREEMENT IS SUBJECT TO ARBITRATION PURSUANT TO THE SOUTH CAROLINA UNIFORM
ARBITRATION ACT (S.C. CODE § 15-48-10 ET SEQ.) AND/OR THE FEDERAL ARBITRATION
ACT (9 U.S.C. § 1 ET SEQ.).

This SERVICES AGREEMENT (“Agreement”), effective as of November 11, 2011,
(“Effective Date”), is entered into between Blackbaud, Inc., a Delaware
corporation with offices at 2000 Daniel Island Drive, Charleston, SC 29492 (the
“Company”) and Timothy V. Williams, of 2133 Rookery Lane, Charleston, SC, 29414
(“Contractor”) for the purpose of setting forth the terms and conditions on
which Contractor will provide services to Company.

In consideration of the mutual obligations specified in this Agreement and any
compensation paid to the Contractor for his services, the Company and the
Contractor agree to the following:

1. Services.

a. During the term of this Agreement, Contractor agrees to perform the services
described in Exhibit A (the “Services”) attached hereto, and incorporated by
reference into, this Agreement.

b. Contractor agrees to provide the Services in a careful and professional
manner and in the best interests of Company.

2. Compensation.

The Company agrees to pay Contractor as compensation for the performance of the
Services under this Agreement, the sum as set forth in Exhibit A.

3. Billing and Payment.

a. Contractor shall submit invoices for payment to Company on a quarterly basis
in a form suitable to Company, with such supporting documentation as Company may
reasonably require.

b. Contractor shall be responsible for all expenses incurred in association with
the performance of the Services, unless otherwise provided for herein.

c. Properly submitted invoices will be paid by Company within forty-five
(45) days of receipt.

4. Independent Contractor.

a. Contractor at all times will remain an independent contractor, not an
employee or agent of Company for any purposes.

b. Contractor shall pay, when and as due, any and all taxes incurred as a result
of Contractor’s compensation, including without limitation any and all federal
income taxes, territorial taxes, estimated taxes, or taxes imposed upon revenue
or income by any governmental entity having taxing authority with respect to
Contractor, and Contractor shall provide the Company with proof of payment on
demand.

 

|    2000 Daniel Island Drive, Charleston, SC 29492
T    800.443.9441      www.blackbaud.com



--------------------------------------------------------------------------------

LOGO [g265338ex1056header.jpg]

 

Services Agreement

 

5. Non-exclusive Arrangement.

Contractor may represent, perform services for, or be employed by any additional
persons, or companies provided such other services do not interfere with
Contractor’s full performance of all of the Services Contractor has agreed to
perform under this Agreement.

6. Term; Termination.

The term of this Agreement will begin on the Effective Date and shall continue
through December 31, 2012, unless earlier terminated by mutual agreement of the
parties.

7. Contractor’s Representation. Contractor makes the following representation:

Contractor represents that he/she has the qualifications, licenses (if any are
required by law or necessary to perform the Services) and ability to perform the
Services in a professional manner, without the advice, control, or supervision
of the Company. Contractor shall be solely responsible for the professional
performance of the Services.

8. Company Ownership of Works.

Contractor recognizes and agrees that all works created by Contractor in the
performance of this Agreement are works made for hire, and are the property of
Company. All copyrights, trademarks or other intellectual property rights to
created works arising in any way from this Agreement are the sole and exclusive
property of Company, and Contractor agrees not to claim or assert any rights
thereto against Company or any third parties. Contractor shall execute any and
all documents reasonably requested by Company in order to evidence Company’s
exclusive rights in any such works.

9. Confidential Information; Nondisclosure.

a. Contractor acknowledges and agrees that all Confidential Information (as such
term is hereinafter defined), and all physical embodiments thereof, are
confidential to and shall be and remain the sole and exclusive property of
Company. Upon the termination of this Agreement, irrespective of the reason for
such termination, Contractor shall promptly deliver to Company all Confidential
Information (and all embodiments thereof) and all other property belonging to
Company then in her custody, control or possession. Contractor further agrees,
during the term of this Agreement and thereafter, to keep all Confidential
Information secret and in strictest confidence and not use or disclose, furnish
or make accessible Confidential Information to anyone outside of the Company,
directly or indirectly, or use it for the benefit of any party other than
Company in the performance of this Agreement.

b. “Confidential Information” means all non public information of a confidential
or proprietary nature that is designated as confidential or proprietary in
writing, orally or by another means by the disclosing party prior to or at the
time any such information is disclosed or delivered to the receiving party. This
includes but is not limited to any technical or non-technical information, data
or know-how, including that which relates to business plans or business methods
that derive economic value including business policies, documents, financial
plans and forecasts, research, products, including software and documentation
and derivative works thereof, and/or services, product and/or services plans,
product and/or services pricing and strategy, tools and templates, actual or
proposed alliance partners, actual or proposed vendors, vendor offerings and
pricing, actual or proposed clients, client usage, and client purchasing
potential, donor information, actual or proposed markets, sales and marketing
materials and methods, software, developments, inventions, processes,
algorithms, designs, drawings, engineering, and hardware configuration
information. In addition, Confidential Information may include information
concerning any of Owner’s past, current, or possible future products or methods,
including information about Owner’s research, development, engineering,
purchasing, manufacturing, accounting, marketing, selling, leasing, and/or
software (including third party software). “Owner” means the party providing
Confidential Information to the Recipient. “Recipient” means the party receiving
Confidential Information from the Owner.

c. The Recipient shall hold Owner’s Confidential Information in strict
confidence and the Recipient (i) shall not use Owner’s Confidential Information
for any purpose other than to carry out the purposes of this Agreement; and
(ii) shall not disclose

 

|    2000 Daniel Island Drive, Charleston, SC 29492
T    800.443.9441      www.blackbaud.com



--------------------------------------------------------------------------------

LOGO [g265338ex1056header.jpg]

 

Services Agreement

 

Owner’s Confidential Information to any third party except to those third
parties operating under non-disclosure provisions no less restrictive than in
this Section and who have a justified business “need to know”. Client shall
protect the deliverables resulting from Services with the same degree of care as
it uses to protect its own confidential and proprietary information, but in any
case not less than reasonable care. This Agreement imposes no obligation upon
the Parties with respect to Confidential Information which either Party can
establish by legally sufficient evidence: (a) was in the possession of, or was
rightfully known by the Recipient without an obligation to maintain its
confidentiality prior to receipt from Owner; (b) is or becomes generally known
to the public without violation of this Agreement; (c) is obtained by Recipient
in good faith from a third party having the right to disclose it without an
obligation of confidentiality; (d) is independently developed by Recipient
without the participation of individuals who have had access to any Confidential
Information; or (e) is required to be disclosed by court order or applicable
law, provided notice is promptly given to the Owner and provided further that
diligent efforts are undertaken to limit disclosure.

d. The provisions of this Section shall, without any limitation as to time,
survive the expiration or termination of this Agreement, irrespective of the
reason for any termination.

10. Non-Solicitation; Non-Competition.

Nothing in this Agreement is intended vary any prior agreed term relating to
non-solicitation and non-competition in any other agreement between the Company
and Contractor.

11. Governing Law; Dispute Resolution.

a. This Agreement shall be interpreted, enforced and governed under the laws of
the State of South Carolina, excluding its principles of conflicts of law.

b. Any dispute, claim, or controversy arising under or in connection with this
Agreement or its breach shall be submitted to and resolved exclusively by
arbitration pursuant to the South Carolina Uniform Arbitration Act (S.C. Code §
15-48-10 et seq.) and/or the Federal Arbitration Act (9 U.S.C. § 1 et seq.), and
shall be conducted in accordance with American Arbitration Association rules.
Arbitration shall be in Charleston, S.C. and the substantive laws of South
Carolina shall apply. Any decision in arbitration shall be final and binding
upon the parties. Judgment may be entered thereon in any court of competent
jurisdiction. Notwithstanding the above, the Company may sue in any court for
infringement of its proprietary rights.

12. General

a. This Agreement may be executed in any number of counterparts, or in different
counterparts, any of which shall be deemed an original, but all of which
together shall constitute one and the same agreement. Facsimile or
electronically transmitted signatures shall be deemed to be originals.

b. Should any provision of this Agreement be declared or be determined by any
court to be illegal or invalid, the validity of the remaining parts, terms or
provisions shall not be affected thereby and said illegal or invalid part, term,
or provision shall be deemed not to be a part of this Agreement.

c. No failure or delay in enforcing any term, exercising any option, or
requiring performance shall be binding or construed as a waiver unless agreed to
in writing by a duly authorized representative of each party.

d. If any provision of this Agreement is held to be unenforceable, the other
provisions shall nevertheless remain in full force and effect.

e. This Agreement shall be binding upon each party to it and upon each of such
party’s heirs, administrators, representatives, executors, successors and
assigns, and shall inure to the benefit of Company, and to its administrators,
representatives, executors, successors and assigns.

f. This Agreement sets forth the entire agreement between the parties hereto and
fully supersedes any and all prior agreements or understandings between the
parties hereto. Any modification or amendment to this Agreement must be in
writing and must be signed and dated by all of the parties, and must explicitly
state that it is intended to be an amendment to or modification of this
Agreement.

 

|    2000 Daniel Island Drive, Charleston, SC 29492
T    800.443.9441      www.blackbaud.com



--------------------------------------------------------------------------------

LOGO [g265338ex1056header.jpg]

 

Services Agreement

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective authorized representatives.

 

Timothy V. Williams     Blackbaud, Inc.

/s/ Timothy V. Williams

   

/s/ John Mistretta

Authorized Signature     Authorized Signature

Timothy V. Williams

   

John Mistretta HR SVP

Printed Name and Title     Printed Name and Title 11-29-11

 

|    2000 Daniel Island Drive, Charleston, SC 29492
T    800.443.9441      www.blackbaud.com



--------------------------------------------------------------------------------

LOGO [g265338ex1056header.jpg]

 

Services Agreement

 

EXHIBIT A

SERVICES

Description and Scope of Services

Contractor will make himself available to assist with the transition of
Blackbaud’s CFO duties to his successor and such additional projects as may be
required from time to time at the request of the Company. It is anticipated that
the duties set forth herein will require two days of work each calendar month.

Fee for Services

Starting on December 1, 2011, Contractor will receive $2000 per month for the
work set forth above. Additional work beyond the expected two days in a calendar
month will be compensated at a rate of $1500 per day.

 

|    2000 Daniel Island Drive, Charleston, SC 29492
T    800.443.9441      www.blackbaud.com